377 F.2d 559
UNITED STATES of America, Appellee,v.William T. COSBY, Appellant.
No. 10990.
United States Court of Appeals Fourth Circuit.
Argued May 2, 1967.
Decided May 30, 1967.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, Judge.
Robert A. Maloney, Washington, D. C., and A. Andrew Giangreco, Alexandria, Va. (Court-appointed counsel), for appellant.
Roger T. Williams, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., and John D. Schmidtlein, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
After careful consideration of the several contentions earnestly presented by court-assigned counsel, we conclude that the defendant was fairly tried and fairly convicted, and we find no error affecting any of his substantial rights.


2
Affirmed.